             Case 2:19-cv-05406-NVW Document 25 Filed 06/26/20 Page 1 of 2




 1   Ryan L. McBride, Esq. (SBN 032001)
     Kazerouni Law Group, APC
 2   2633 E. Indian School Road, Ste 460
 3   Phoenix, AZ 85016
     Phone: 800-400-6808
 4
     Fax: 800-520-5523
 5   ryan@kazlg.com
 6   Attorneys for Plaintiff
 7
                       UNITED STATES DISTRICT COURT
 8                 DISTRICT OF ARIZONA, PHOENIX DIVISION
 9
     Richard Winters, Jr., individually and ) Case No. 2:19-cv-05406-NVW
10   on behalf of all others similarly situated, )
11                                               ) Stipulation of Dismissal
     Plaintiff,                                  )
12                                               )
13          vs.                                  )
                                                 )
14
     Cardinal Financial Company, Limited )
15   Partnership,                                )
16                                               )
     Defendant.                                  )
17                                               )
18                                               )
                                                 )
19
                                                 )
20                                               )
21                                               )
                                                 )
22                                               )
23                                               )
                                                 )
24
25
26
27
28



                               STIPULATION OF DISMISSAL
                                           1
            Case 2:19-cv-05406-NVW Document 25 Filed 06/26/20 Page 2 of 2




 1         Plaintiff Richard Winters, Jr. (“Plaintiff”) and Defendant Cardinal
 2   Financial Company, Limited Partnership (“Defendant”) hereby stipulate to
 3   dismiss Plaintiff’s claims against Defendant with prejudice, and the putative
 4   class’s claims against Defendant without prejudice, with each party to bear their
 5
     own attorney’s fees and costs.
 6
 7         Respectfully Submitted this 26th Day of June, 2020.
 8
 9
                                      Kazerouni Law Group, APC

10                                    By: /s/ Ryan L. McBride
11                                    Ryan L. McBride, Esq.
12
                                      Counsel for Plaintiff and the Proposed Class
13
14                                    Yu Mohandesi, LLP
15
                                      By: /s/ Brett B. Goodman
16                                    Brett B. Goodman, Esq.
17
                                      Counsel for Cardinal       Financial   Company,
18                                    Limited Partnership
19
20
21
22
23
24
25
26
27
28



                               STIPULATION OF DISMISSAL
                                              2
